Title: To George Washington from Henry Knox, 14 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War department, July 14 1794.
               
               I have the honor to submit, for your information, a letter just received from Governor Moultrie dated the 30th ultimo; and also one from the honorable Pierce Butler containing another strong recommendation, of highly respectable characters, of Captain Michael Kaltizen—for an office not known to the laws—He may be made the keeper of the intended Arsenal at Columbia.  I am Sir, Most respectfully, Your very humble Servt
               
                  H. Knox secy of war
               
            